Case 2:19-cv-02034-PKH Document 29                  Filed 04/15/19 Page 1 of 5 PageID #: 176



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

ERIN FISHER; RICHARD FISHER; AND ERIN FISHER,
AS NEXT FRIEND AND NATURAL MOTHER
OF MINOR CHILD, A.C.                                                                    PLAINTIFFS

v.                                   NO. 2:19-CV-02034-PKH

JASON COOK; TARA KATUK MAC LEAN SWEENEY,
IN HER OFFICIAL CAPACITY AS ACTING ASSISTANT
SECRETARY–INDIAN AFFAIRS; BUREAU OF INDIAN
AFFAIRS; DAVID BERNHARDT, IN HIS OFFICIAL
CAPACITY AS ACTING SECRETARY OF THE INTERIOR;
AND CHEROKEE NATION OF OKLAHOMA,
A FEDERALLY– RECOGNIZED INDIAN TRIBE                                                 DEFENDANTS

                              MOTION FOR LEAVE TO REPLY

        Erin Fisher, Richard Fisher, and Erin Fisher, as Next Friend and Natural Mother of Minor

Child, A.C. (collectively “Plaintiffs”), for their motion for leave to reply state as follows:

        1.     Plaintiffs filed a motion for temporary restraining order on April 5, 2019.

        2.     Defendants Tara Sweeney, in her official capacity as Assistant Secretary–Indian

Affairs; the Bureau of Indian Affairs; and David Bernhardt, in his official capacity as Secretary of

the Interior (collectively, “Federal Defendants”) filed a response on April 12, 2019. Defendant

Cherokee Nation also filed a response to the motion for temporary restraining order on April 12,

2019.

        3.     Both responses filed by Defendants raise issues in the response briefs to which

Plaintiffs should be allowed to reply.

        4.     The Federal Defendants and the Cherokee Nation, for example, assert that that this

Court does not have jurisdiction over this case. They also assert that even if there is jurisdiction,

the Anti-Injunction Act precludes this court from granting a temporary restraining order. Cherokee
Case 2:19-cv-02034-PKH Document 29                 Filed 04/15/19 Page 2 of 5 PageID #: 177



Nation and Federal Defendants further assert that the Court should abstain from this case citing

the Younger doctrine.

       5.      Plaintiffs should be allowed to explain the fallacy in the Defendants’ arguments.

       6.      Under the Local Rules of the Western Districts of Arkansas, litigants may file a

reply as of right only when moving for summary judgment. Local Rule 7 2(b). However, “it is

not a violation of the rules to seek leave to file a reply brief in support of a motion other than a

motion for summary judgment.” Ron v. Bentonville School Dist., No. 15-cv-5083, 2016 WL

1717224, at *5 (W.D. Ark. Apr. 28, 2016).

       7.      Plaintiffs, therefore, requests leave to file its reply on or before April 19, 2019.

       8.      This amount of time is needed due to the lengthy response brief filed by The

Cherokee Nation.

       WHEREFORE, Erin Fisher, Richard Fisher, and Erin Fisher, as Next Friend and Natural

Mother of Minor Child, A.C. prays that this Court grant its motion for leave to reply and allow it

until and including April 19, 2019 to file its reply in support of its motion for temporary

restraining order.

                                              QUATTLEBAUM, GROOMS & TULL PLLC
                                              111 Center Street, Suite 1900
                                              Little Rock, Arkansas 72201
                                              Telephone: (501) 379-1700
                                              Facsimile: (501) 379-1701
                                              cpekron@qgtlaw.com
                                              bford@qgtlaw.com


                                              By: Chad W. Pekron
                                                  Chad W. Pekron (Ark. Bar No. 2008144)
                                                  Brittany S. Ford (Ark. Bar No. 2018102)
Case 2:19-cv-02034-PKH Document 29   Filed 04/15/19 Page 3 of 5 PageID #: 178



                                 Keith Morrison (Ark. Bar No. 84210)
                                 WILSON & ASSOCIATES
                                 One East Center Street, Suite 310
                                 Fayetteville, Arkansas 72701
                                 Telephone: (479) 521-5820
                                 Facsimile: (479) 521-5543
                                 kmorrison@TheWilsonLawFirm.com

                                 -and-

                                 Aditya Dynar (Pro Hac Forthcoming)
                                 Arizona Bar No. 031583
                                 Scharf-Norton Center for
                                 Constitutional Litigation at the
                                 GOLDWATER INSTITUTE
                                 500 East Coronado Road
                                 Phoenix, Arizona 85004
                                 Telephone: (602) 462-5000
                                 Facsimile: (602) 256-7045
                                 adynar@goldwaterinstitute.org

                                 Attorneys for Plaintiffs
Case 2:19-cv-02034-PKH Document 29                  Filed 04/15/19 Page 4 of 5 PageID #: 179




                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of April 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF filing system, which shall send notification of such filing
to the following counsel of record:

       J. Dalton Person
       JONES, JACKSON, MOLL,
         McGINNIS & STOCKS, PLC
       401 North Seventh Street
       Fort Smith, Arkansas 72902-2023
       dperson@jjmlaw.com

       David R. Matthews
       Ryan P. Blue
       Matthews, Campbell, Rhoads,
         McClure & Thompson, P.A.
       119 South Second Street
       Rogers, Arkansas 72756

       -and

       Stacy Leeds – Special Attorney
       Cherokee Nation Office of Attorney General
       P.O. Box 948
       Tahlequah, Oklahoma 74465

       Attorneys for Defendant Cherokee Nation
       Of Oklahoma, A Federally-Recognized Indian Tribe

       I further certify that I have served a true and correct copy of the foregoing, via Certified Mail,
Return Receipt Requested, on the following:

       Jason Cook
       3710 Park Avenue
       Fort Smith, Arkansas 72903

       Tara Katuk Mac Lean Sweeney
       Acting Assistant Secretary – Indian Affairs
       c/o Duane Kees, Esq.
       U.S. Attorney’s Office
       Western District of Arkansas
       414 Parker Avenue
       Fort Smith, Arkansas 72901
Case 2:19-cv-02034-PKH Document 29       Filed 04/15/19 Page 5 of 5 PageID #: 180



     Bureau of Indian Affairs
     c/o Duane Kees, Esq.
     U.S. Attorney’s Office
     Western District of Arkansas
     414 Parker Avenue
     Fort Smith, Arkansas 72901

     -and-

     David Bernhardt, Acting Secretary
     U.S. Department of Interior
     c/o Duane Kees, Esq.
     U.S. Attorney’s Office
     Western District of Arkansas
     414 Parker Avenue
     Fort Smith, Arkansas 72901


                                           Chad W. Pekron
                                           Chad W. Pekron
